For Immediate Release PLATO LEARNING REPORTS FIRST QUARTER 2010 RESULTS First Quarter Year-Over-Year Highlights · Net Income of $1.0 million, or $0.04 per Share vs. $259,000 or $0.01 per Share, in Q1’09 · Total Subscription Orders Grow 28% in the Quarter; PLE™ Orders Up 37% · Subscription Revenues Increase 11% in the Quarter; Subscription Margins Improve to 63% MINNEAPOLIS, MN – February 25, 2010 – PLATO Learning, Inc. (NASDAQ: TUTR), a leading provider of K–adult online learning solutions, today announced unaudited results for its fiscal 2010 first quarter ended January 31, 2010. Vin Riera, PLATO Learning President and CEO said, “We are very pleased with our solid start to fiscal 2010 as we continued to deliver strong year-over-year improvements in subscription orders, total orders, subscription revenues, subscription margins and profitability.PLE™ orders in the quarter grew 37% on strong growth in orders from first-time PLE™ customers and expansions of existing PLE™ installations.During the quarter we acquired a total of 71 new school districts on PLE™.” Mr. Riera continued, “The first quarter of our fiscal year aligns with what historically is the off-peak buying season in the education market.Despite this seasonality, we delivered double-digit growth in subscription revenues and strong growth in profitability, both of which demonstrate advantages of the subscription-based business model.As we approach the buying season in our market, our solid start to the year reaffirms our expectation of profitability growth in fiscal 2010 compared to 2009, and 10% to 20% growth in full year subscription orders.” Total orders in the first quarter were $11.5 million, an increase of 6% over the first quarter of 2009.Subscription orders grew 28% in the quarter on strong demand for the company’s instructional solutions delivered in PLE™, while orders for the company’s non-strategic perpetual products and related software maintenance declined $1.3 million to $0.9 million. Total revenue for the first quarter was $15.6 million, down slightly from $16.0 million for the same period last year as strong growth in subscription revenues was offset by expected declines in revenues from non-strategic perpetual products and related software maintenance.Subscription revenues for the quarter grew $1.1 million, or 11%, over the first quarter of 2009, while revenues from perpetual products and related software maintenance declined $1.5 million over the same period. Subscription gross margin in the quarter improved to 63% compared to 61% in the first quarter of 2009. Services gross margin in the quarter was 46%, down from 53% in the first quarter of last year on a decline in higher-margin software maintenance revenues.As a result, the total gross margin in the quarter was consistent with 2009 margins at 58%.Operating expenses in the quarter declined $1.1 million to $8.0 million, a decline of 12% from the same period last year, on lower sales, general and administrative expenses. The continued improvements in gross margins and operating efficiencies resulted in the Company reporting strong growth in first quarter profitability.Net income for the first quarter was $1.0 million, or $0.04 per share, compared to net income of $259,000, or $0.01 per share in the first quarter of 2009.Earnings before interest, taxes, depreciation and amortization (EBITDA, a non-GAAP measure) grew 41% in the quarter to $4.2 million compared to $3.0 million in the same period last year. The Company’s cash balance at the end of the quarter was $27.7 million, down slightly from $28.2 million at the end of fiscal 2009, but up significantly from $12.3 million at the end of the first quarter of 2009.Revenue backlog (a non-GAAP measure) at the end of the quarter was $64.1 million, down seasonally from $68.3 million at the end of fiscal 2009, but up 32% compared to the same time last year. Fiscal Year 2010 Outlook The Company’s outlook for fiscal year 2010 is unchanged from the outlook previously provided. We continue to expect strong growth in orders and revenues from subscription products in fiscal 2010, growing 10% to 20% over 2009 levels.
